Bloodwobth, J.
1. In the light of the qualifying note of the trial judge to the ground of the motion which alleges error in the refusal to continue the ease, it is quite clear that the court did not abuse its discretion in refusing a continuance.
2. Under the facts of this case the court did not err in giving to the jury the following charge: “I charge you that the law provides that when one is present at a place where intoxicating, spirituous, or vinous liquors, wines, or beers are being made, manufactured or distilled in *224violation of the law, and upon the approach of officers such person flees, it is a circumstance which would authorize the jury to convict the accused, unless his presence there, or his flight, one or both, be satisfactorily explained by the defendant to the jury. It is not a conclusive circumstance, but one that would authorize the jury if unexplained to treat the defendant as guilty and convict.” See Alsabrook v. State, 35 Ga. App. 592 (134 S. E. 333) ; Lindsay v. State, 32 Ga. App. 74 (3) (122 S. E. 649); Yonce v. State, 154 Ga. 419 (114 S. E. 325).
Decided April 14, 1931.
Lowndes Calhoun, M. Smith, for plaintiff in error.
E. M. Owen, solicitor-general, contra.
3. The evidence authorized the verdict.

Judgment affirmed.


Broyles, G. J., and Luhe, J., concur.